Citation Nr: 1601967	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2012 correspondence, the Veteran withdrew his request for a Board hearing.  The Board most recently considered this appeal in June 2015 and remanded for further development.


FINDING OF FACT

A chronic neck disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2009 and March 2013, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

Although some service treatment records (STRs) have been associated with the record, complete records were determined to be unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran's postservice treatment records were obtained and he was afforded the opportunity to give testimony before the Board.  The RO also arranged for a VA examination in January 2015 and medical opinions were provided in January and October 2015.  The Board finds that the report of this examination and the opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was thorough; the examiner expressed familiarity with the record, and the opinion offered in October 2015 includes rationale that cites to supporting factual data and considers the Veteran's lay statements.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran alleges that he has a neck disability due to service and specifically due to an injury therein.  He alleges that while serving in Saudi Arabia in 1991, he was tossing sand bags onto a truck and one came down and struck him on the neck.

On service separation report of medical history and examination, the Veteran did not report a neck injury or any neck complaints and there was no mention of treatment for or diagnosis of a neck disability.

In September 1992, the Veteran complained of neck pain.  He reported being injured in service when a sand bag hit him between the neck and shoulders.  

On September 1994 VA general medical examination, the Veteran's neck was found to be within normal limits.  The diagnosis was degenerative disc disease, degenerative joint disease of the cervical spine.  On June 1997 VA general medical examination, there was no mention of complaints or treatment regarding the neck.

Postservice treatment records note a neck injury in 2007 and subsequent surgery.  A March 2007 record notes a history of neck pain since a sand bag falling on the back of the Veteran's neck in service.  An April 2007 cervical spine MRI notes prominent disc herniation and evidence of disc protrusion.  A May 2007 operative report notes that the Veteran underwent cervical spine surgery (multilayered cervical effusion).  The impression was cervical myelopathy with cervical stenosis.  January 2008 cervical spine imaging notes status post extensive spinal stabilization surgery.   A June 2009 record notes chronic signs and symptoms of cervical myelopathy and that the Veteran had a severe neck injury in 2007 and was paralyzed for one day.

A Social Security Administration (SSA) disability determination notes that the Veteran was found disabled due, in part, to disorders of the back.

A January 2015 record notes a history of a neck injury from Desert Storm, which was further complicated by falling, and eventually led to the Veteran having neck surgery.

On January 2015 VA examination, the Veteran reported that while stationed in Saudi Arabia in 1991 he injured his neck tossing sand bags on a truck.  He stated that one bag came off the truck and hit him on the neck.  He reported being seen by a medic in the field who gave him muscle relaxants.  He stated that he has had neck pain since his discharge from service in 1992.  The Veteran additionally reported being injured in a fall from a bus in approximately 2006 and that he ultimately had decompression and fusion of C3-7 in 2007.  Cervical spine degenerative arthritis and spondylosis were diagnosed.  Following an examination and review of the record, the examiner opined that the Veteran's current neck disability was less likely than not related to his service.  The examiner stated that she could not find any STRs related to the Veteran's reported incident, nor is there a neck injury noted on separation examination.  She did note that there is evidence of a fall in 2006 and subsequent cervical C3-7 anterior and posterior decompression and fusion for severe stenosis and myelopathy.  She also noted that SSA records indicate a neck injury to fall, but do not mention a service injury.

In a March 2015 statement, the Veteran indicated that he injured his neck in service before he had the slip and fall accident postservice.

In an October 2015 VA addendum opinion, the previous VA examiner noted that she found no reason to discount the Veteran's stated history of the claimed neck condition and that he appears reliable to report the injury in service.  However, she stated that his current neck problems are not etiologically consistent with his reported injury of a sand bag striking him on his neck in service.  She cited to cervical spine x-rays (performed on VA examination) indicating previous neck surgery with a spinal fusion and stated that there is no indication that the Veteran's in-service injury would have caused this extensive damage without the Veteran having been treated in the service and subsequently.  

It is not in dispute that the Veteran now has degenerative arthritis of the cervical spine, as such diagnosis was made on VA examination and is shown in the treatment records.  Further, while there is no objective evidence of a neck injury in service, the Board finds the Veteran's statements of a neck injury in service to be internally consistent throughout and finds no reason to question his credibility in this regard.  However, even assuming that the Veteran had a neck injury in service, the injury in service is not shown to have resulted in chronic neck pathology.  In this regard, the Veteran's service separation examination is silent for neck disability.  Further, an October 2015 VA opinion notes that even presuming the Veteran did suffer a neck injury in service, there is no indication that the Veteran's in-service injury would have caused the extensive damage to his cervical spine he now suffers without the Veteran having been treated in the service and subsequently.  The Board acknowledges that the Veteran reported neck pain due to a neck injury in service one month after his discharge from active duty; however, there is no evidence to show or suggest that he was diagnosed with a neck disability and/or neck arthritis at that time.  Notably, the first evidence of cervical spine arthritis was not until September 1994 VA general medical examination.  Therefore, as a chronic neck disability was not shown to manifest in service and arthritis is not shown to manifest in the first postservice year, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

What remains for consideration is whether or not the Veteran's current neck disability may otherwise be related to his service.  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The most probative evidence in the record shows that the current neck disability is unrelated to the Veteran's service/injury therein.  The only medical opinions in the record are that of the January 2015 VA examiner who found that the Veteran's current neck disability was not shown to have begun in service or for many years thereafter.  Instead, the examiner found that the Veteran's current neck problems are not etiologically consistent with his reported injury of a sand bag striking him on his neck.  This examiner cited to the factual record, including diagnostic imaging performed on January 2015 VA examination and the Veteran's SSA records, which she notes indicate a neck injury to fall, but do not mention a service injury.  The examiner notes that there is evidence that the Veteran had a fall in 2006 and injured his neck which led to subsequent cervical severe stenosis and myelopathy.  Significantly, the examiner also cited to the Veteran's lay statements and noted that she found nothing to indicate he wasn't credible in his reports of an in-service injury.  However, even finding him credible in reporting an in-service injury, this examiner opined that such injury would be inconsistent with the current neck problems he now suffers.  Because the examiner expressed familiarity with the record and cited to supporting factual data, her opinion is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

The Veteran's own opinion relating his current neck disability to an injury in service is not competent evidence; as noted above, the question presented in this matter is medical in nature and he is a layperson and does not cite to supporting medical opinion or treatise evidence.  

Accordingly, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.



ORDER

The appeal seeking service connection for a neck disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


